                  Case 0:21-cv-61366-BB Document
JS 44 (Rev. 10/20) FLSD Revised 02/12/2021       1 Entered
                                              CIVIL COVER  onSHEET
                                                              FLSD Docket 07/02/2021 Page 1 of 8
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.
I. (a)      PLAINTIFFS                                                                                           DEFENDANTS Miami Auto Max, Inc., d/b/a Car Depot of
                                   Corey Senat and Ashanti B. Lucas                                                         Miramar; Kennaya Quesada; and Captial One
                                                                                                                            National Association
   (b)     County of Residence of First Listed Plaintiff       Broward                                           County of Residence of First Listed Defendant         Broward
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                 NOTE:                     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                           THE TRACT OF LAND INVOLVED.
   (c) Attorneys (Firm Name, Address, and Telephone Number)                                                      Attorneys (If Known)
     Joshua Feygin, PLLC, 1800 E. Hallandale Bch. Blvd. #85293,                                                  Rachel B. Cash, Burr & Forman, LLP, 420 N. 20th Street, Ste
     Hallandale, FL 33009 (954) 228-5671                                                                         3400, Birmingham, AL 35203 (205) 251-3000
(d) Check County Where Action Arose:                 MIAMI- DADE        MONROE         BROWARD         PALM BEACH      MARTIN     ST. LUCIE     INDIAN RIVER      OKEECHOBEE       HIGHLANDS


II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                             (For Diversity Cases Only)                                       and One Box for Defendant)
    1    U.S. Government                  3                   Federal Question                                                        PTF        DEF                                          PTF DEF
           Plaintiff                             (U.S. Government Not a Party)                         Citizen of This State            1           1    Incorporated or Principal Place          4      4
                                                                                                                                                         of Business In This State

    2    U.S. Government                  4                      Diversity                             Citizen of Another State            2         2   Incorporated and Principal Place          5          5
           Defendant                             (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                       Citizen or Subject of a             3         3   Foreign Nation                            6          6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                    (Place an “X” in One Box Only)                               Click here for: Nature of Suit Code Descriptions
            CONTRACT                                          TORTS                                     FORFEITURE/PENALTY                       BANKRUPTCY                         OTHER STATUTES
  110 Insurance                         PERSONAL INJURY                   PERSONAL INJURY               625 Drug Related Seizure               422 Appeal 28 USC 158              375 False Claims Act
  120 Marine                            310 Airplane                      365 Personal Injury -             of Property 21 USC 881             423 Withdrawal                     376 Qui Tam (31 USC
  130 Miller Act                        315 Airplane Product                  Product Liability         690 Other                                  28 USC 157                       3729 (a))
  140 Negotiable Instrument                 Liability                     367 Health Care/                                                                                        400 State Reapportionment
  150 Recovery of Overpayment           320 Assault, Libel &                  Pharmaceutical                                                    PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment             Slander                           Personal Injury                                                  820 Copyrights                     430 Banks and Banking
  151 Medicare Act                      330 Federal Employers’                Product Liability                                                830 Patent                         450 Commerce
  152 Recovery of Defaulted                 Liability                     368 Asbestos Personal                                                835 Patent – Abbreviated           460 Deportation
                                                                                                                                                 New Drug Application
                                                                               Injury Product "%#$%&%'(                                        840 Trademark                      470 Racketeer Influenced and
        Student Loans                   340 Marine                                                                                             880 Defend Trade Secrets           Corrupt Organizations
                                                                                                                                                Act of 2016
        (Excl. Veterans)                345 Marine Product                                                          LABOR                       SOCIAL SECURITY                   480 Consumer Credit
                                                                                                                                                                                    (15 USC 1681 or 1692)
  153 Recovery of Overpayment                 Liability               '#()&%"$ '(&'#(*+                   710 Fair Labor Standards             861 HIA (1395ff)                   485 Telephone Consumer
                                                                                                                                                                                  Protection Act (TCPA)
      of Veteran’s Benefits             350 Motor Vehicle                 370 Other Fraud                     Act                              862 Black Lung (923)               490 Cable/Sat TV
  160 Stockholders’ Suits               355 Motor Vehicle                 371 Truth in Lending            720 Labor/Mgmt. Relations            863 DIWC/DIWW (405(g))             850 Securities/Commodities/
  190 Other Contract                        Product Liability             380 Other Personal              740 Railway Labor Act                864 SSID Title XVI                 Exchange
  195 Contract Product Liability        360 Other Personal                    Property Damage             751 Family and Medical               865 RSI (405(g))                   890 Other Statutory Actions
  196 Franchise                             Injury                        385 Property Damage                 Leave Act                                                           891 Agricultural Acts
                                        362 Personal Injury -                 Product Liability           790 Other Labor Litigation                                              893 Environmental Matters
                                            Med. Malpractice                                              791 Empl. Ret. Inc.                                                     895 Freedom of Information
       REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIONS                     Security Act                     FEDERAL TAX SUITS                  Act
    210 Land Condemnation               440 Other Civil Rights           Habeas Corpus:                                                        870 Taxes (U.S. Plaintiff          896 Arbitration
    220 Foreclosure                     441 Voting                       463 Alien Detainee                                                         or Defendant)                 899 Administrative Procedure
    230 Rent Lease & Ejectment          442 Employment                   510 Motions to Vacate                                                 871 IRS—Third Party 26 USC          Act/Review or Appeal of
                                                                         Sentence                                                              7609                               Agency Decision
    240 Torts to Land                   443 Housing/                        Other:                                                                                                950 Constitutionality of State
                                        Accommodations                                                                                                                            Statutes
    245 Tort Product Liability          445 Amer. w/Disabilities -       530 General                          IMMIGRATION
    290 All Other Real Property             Employment                   535 Death Penalty                462 Naturalization Application
                                        446 Amer. w/Disabilities -       540 Mandamus & Other             465 Other Immigration
                                            Other                        550 Civil Rights                     Actions
                                        448 Education                    555 Prison Condition
                                                                         560 Civil Detainee –
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN                   (Place an “X” in One Box Only)
    1    Original          2 Removed         3 Re-filed            4 Reinstated          5   Transferred from            6 Multidistrict        7 Appeal to               8 Multidistrict
         Proceeding          from State        (See VI               or                      another district            Litigation
                                                                                                                                                  District Judge            Litigation      9 Remanded   from
                                                                                                                                                                                              Appellate Court
                             Court             below)                Reopened                (specify)                   Transfer
                                                                                                                                                  from Magistrate           – Direct
                                                                                                                                                  Judgment                  File

VI. RELATED/                              (See instructions): a) Re-filed Case               YES         NO              b) Related Cases          YES         NO
RE-FILED CASE(S)                                          JUDGE:                                                                                  DOCKET NUMBER:
                                          Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless diversity):
VII. CAUSE OF ACTION 28 U.S.C. §§ 1441 and 1331
                                          LENGTH OF TRIAL via                     days estimated (for both sides to try entire case)
VIII. REQUESTED IN                              CHECK IF THIS IS A CLASS ACTION
                                                UNDER F.R.C.P. 23
                                                                                                          DEMAND $          30,000-50,000             CHECK YES only if demanded in complaint:
    COMPLAINT:
                                                                                                                                                   JURY DEMAND:                     Yes         No
ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE
DATE                                                                            SIGNATURE OF ATTORNEY OF RECORD
           Lwn{ 3- 3132                                                                      0u0 Tcejgn D/ Ecuj
FOR OFFICE USE ONLY : RECEIPT #                               AMOUNT                             IFP                 JUDGE                               MAG JUDGE
Case 0:21-cv-61366-BB Document 1 Entered on FLSD Docket 07/02/2021 Page 2 of 8




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF FLORIDA

 COREY SENAT AND ASHANTI B. LUCAS,
                                                                CASE NO:
                     Plaintiffs,
 vs.

 MIAMI AUTO MAX, INC., d/b/a CAR
 DEPOT OF MIRAMAR, a Florida
 Corporation; KENNAYA QUESADA, an
 Individual; and CAPITAL ONE,
 NATIONAL ASSOCIATION, a Foreign
 Corporation,

                    Defendants.
                                                 /

                                       NOTICE OF REMOVAL

           COMES NOW Defendant identified as Capital One, National Association, properly known

 as Capital One Auto Finance, a division of Capital One, N.A. (“COAF”), by and through its

 undersigned counsel, and pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, and hereby files

 its notice of the removal of this action from the Circuit Court of the Seventeenth Judicial Circuit

 in and for Broward County, Florida, to the United States District Court for the Southern District

 of Florida. As grounds for removal, COAF states the following:

               I.   INTRODUCTION

               1.   Plaintiffs Corey Senat and Ashanti B. Lucas (“Plaintiffs”) commenced this action

 on February 11, 2021, by filing a Complaint in the Circuit Court of the Seventeenth Judicial Circuit

 in and for Broward County, Florida, Case No. CACE-21-002998, against Miami Auto Max, Inc.,

 d/b/a Car Depot of Miramar (“Miami Auto Max”), Kennaya Quesada (“Ms. Quesada”), and




                                                     1
 45855820 v1
Case 0:21-cv-61366-BB Document 1 Entered on FLSD Docket 07/02/2021 Page 3 of 8




 COAF.1 True and correct copies of all pleadings, process, and orders currently on file in the state

 court are attached to this Notice of Removal as Exhibit A.

               2.   The Complaint relates to a certain retail installment sales contract Plaintiffs entered

 into with Miami Auto Max to purchase a 2018 Chevrolet Malibu Sedan 4D LT (“Vehicle”) on or

 about February 4, 2019. (See Ex. A, Compl. ¶¶ 11-14).

           3.       Specifically, Plaintiffs allege that Miami Auto Max sold a vehicle to Plaintiffs

 without properly disclosing the vehicle’s prior use as a daily rental car, and failed to obtain a title

 branded with the vehicle’s prior use as a short-term lease fleet vehicle. (See id. at ¶¶ 44-45).

           4.       Additionally, Plaintiffs allege Miami Auto Max had actual or constructive

 knowledge that the Vehicle had sustained prior damage and was missing an airbag, but failed to

 disclose said history and damage to Plaintiffs at the time of purchase. (See id. at ¶¶ 26-28).

           5.       Based on these allegations, Plaintiffs bring claims against Miami Auto Max for

 violation of the Federal Odometer Act, Florida Deceptive and Unfair Trade Practices Act

 (“FDUTPA”), fraud, and negligent misrepresentation. (See generally Compl.).

           6.       Plaintiffs seek to hold COAF equally liable as a mere holder of the retail installment

 sales contract. (Id.).

           7.       COAF was served with a copy of the Complaint on June 4, 2021. As such, this

 Notice of Removal is timely under 28 U.S.C. § 1446.

           8.       This Court has federal question and supplemental jurisdiction over this matter

pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446 because the lawsuit places at issue claims




           1
         Nothing in this Notice of Removal should be in any way construed as an admission by
 COAF that Plaintiffs’ claims have any merit whatsoever. COAF denies Plaintiffs are entitled to
 any judgment, damages, relief, and/or award and demands strict proof thereof.


                                                      2
 45855820 v1
Case 0:21-cv-61366-BB Document 1 Entered on FLSD Docket 07/02/2021 Page 4 of 8




arising under a law of the United States.

           II.   FEDERAL QUESTION JURISDICTION

           9.    This action is properly removable under 28 U.S.C. § 1441(a) because the United

 States District Court has original jurisdiction of this case under 28 U.S.C. § 1331.

           10.   Specifically, federal district courts have “original jurisdiction of all civil actions

 arising under the Constitution, laws, or treatises of the United States.” 28 U.S.C. § 1331. Removal

 based on “federal-question jurisdiction is governed by the ‘well-pleaded complaint rule,’ which

 provides that federal jurisdiction exists [] when a federal question is presented on the face of the

 plaintiff’s properly pleaded complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987)

 (alteration added).

           11.   Plaintiffs’ Complaint purports to assert claims for violation of the Federal

 Odometer Act, Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), fraud, and

 negligent misrepresentation (See generally Ex. A, Compl.).

           12.   Because Plaintiffs assert claims arising under, and for alleged violations of, federal

 law, this Court has federal question jurisdiction over Plaintiffs’ Federal Odometer Act claims

 pursuant to 28 U.S.C. §§ 1331 and 1441(a). See Caballero v. Greenfield USA Corp., No. 12-60196-

 Civ-SCOLA, 2012 WL 12905787 at *1 (S.D. Fla. Apr. 27, 2012) (“This Court has original

 jurisdiction over Plaintiff's Federal Odometer Act claim pursuant to 28 U.S.C. § 1331. ‘Jurisdiction

 over the remaining state law claims comes under the doctrine of supplemental or pendent

 jurisdiction,’ as ‘codified in 28 U.S.C. § 1367.’”) (citing Parker v. Scrap Metal Processors, Inc.,

 468 F.3d 733, 742 (11th Cir. 2006)).




                                                   3
 45855820 v1
Case 0:21-cv-61366-BB Document 1 Entered on FLSD Docket 07/02/2021 Page 5 of 8




           III.      SUPPLEMENTAL JURISDICTION

           13.       This Court can exercise supplemental jurisdiction over Plaintiffs’ remaining state

 law claims because these claims form part of the same case or controversy as Plaintiffs’ federal

 claims. The supplemental jurisdiction statute, 28 U.S.C. § 1367(a), provides in pertinent part as

 follows: “[I]n any civil action of which the district courts have original jurisdiction, the district

 court shall have supplemental jurisdiction over all other claims that are so related to claims in the

 action within such original jurisdiction that they form part of the same case or controversy . . . .”

           14.       In the instant case, Plaintiffs’ state law claims are related to the same activity that

 forms the basis of their federal claims. All of Plaintiffs’ claims relate to Miami Auto Max’s alleged

 failure to disclose the prior use, damage, and history of the Vehicle sold to Plaintiffs at the time of

 purchase. (See generally Ex. A, Compl.).

               15.   Thus, Plaintiffs’ state law claims in this case are “so related to claims in the action

 within [this Court's] original jurisdiction” that they form part of the same case or controversy and,

 as such, fall squarely within this Court's supplemental jurisdiction as provided under 28 U.S.C. §

 1367(a). See Ghazal v. RJM Acquisitions Funding, LLC, No. 06-22699-Civ, 2008 WL 2439508,

 at *2 (S.D. Fla. 2008) (“Section 1367 provides that ‘the district courts shall have supplemental

 jurisdiction over all other claims that are so related to claims in the action within such original

 jurisdiction that they form part of the same case or controversy under Article III of the United

 States Constitution.’”) (citing 28 U.S.C. § 1367(a)). Therefore, this Court should exercise

 supplemental jurisdiction over the state law claims asserted in the Complaint.

           IV.       PROCEDURAL REQUIREMENTS

           16.       No prior application has been made for the relief requested herein.

           17.       Defendant Miami Auto Max consents to the removal of this action. Defendant



                                                       4
 45855820 v1
Case 0:21-cv-61366-BB Document 1 Entered on FLSD Docket 07/02/2021 Page 6 of 8




 Kennaya Quesada has not yet been served in this matter. Thus, pursuant to 28 U.S.C. §

 1446(b)(2)(A), all defendants who have been properly joined and served consent to the removal

 of the action. A copy of Defendant Miami Auto Max’s Consent to Removal is attached at Exhibit

 B.

           18.   The United States District Court for the Southern District of Florida embraces the

 place where this action was pending in State Court.

           19.   Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

 upon Plaintiff, and a copy of this Notice of Removal, along with a Notice of Filing Notice of

 Removal, will be filed with the clerk of the Seventeenth Judicial Circuit in and for Broward

 County, Florida.

           20.   All prerequisites for removal, as set forth in 28 U.S.C. § 1441, have been met.

           21.   True and correct copies of all process, pleadings and orders served on COAF and

 currently on file in the state court are attached as Exhibit A. See 28 U.S.C. § 1446(a); LR 4.02(b).

           22.   COAF reserves the right to supplement this Notice of Removal and add any

 jurisdictional defenses to this Notice of Removal which may independently support a basis for

 removal.

           23.   Nothing in this Notice of Removal shall be interpreted as a waiver or

 relinquishment of any of COAF’s rights to assert any defense or affirmative matter, including, but

 not limited to, the defenses of: (1) lack of jurisdiction over the person; (2) improper venue; (3)

 insufficiency of process; (4) insufficiency of service of process; (5) improper joinder of claims

 and/or parties; (6) failure to state a claim; (7) failure to join indispensable parties; or (8) any other

 pertinent defense available under Rule 12 of the Federal Rules of Civil Procedure, any state or

 federal statute, or otherwise.



                                                    5
 45855820 v1
Case 0:21-cv-61366-BB Document 1 Entered on FLSD Docket 07/02/2021 Page 7 of 8




           WHEREFORE, COAF prays that the Court will take jurisdiction of this action and issue

 all necessary orders and process to remove this action from the Seventeenth Judicial Circuit in and

 for Broward County, Florida, to the United States District Court for the Southern District of

 Florida.

           Respectfully submitted this 2nd day of July, 2021.


                                                /s/ Rachel B. Cash
                                                Rachel B. Cash, Esq.
                                                Florida Bar No.: 114052
                                                BURR & FORMAN LLP
                                                420 N. 20th Street, Suite 3400
                                                Birmingham, AL 35203
                                                Telephone:     205-251-3000
                                                Facsimile:     205-413-8701
                                                E-mail: rcash@burr.com

                                                Attorney for Capital One Auto Finance, a division
                                                of Capital One, N.A.




                                                   6
 45855820 v1
Case 0:21-cv-61366-BB Document 1 Entered on FLSD Docket 07/02/2021 Page 8 of 8




                                 CERTIFICATE OF SERVICE


          I HEREBY CERTIFY that on the 2nd day of July, 2021, I electronically filed the
 foregoing with the Clerk of Court, which will send an electronic service copy to the following
 parties:

 Joshua Feygin
 JOSHUA FEYGIN, PLLC
 1800 E. Hallandale Bch. Blvd., #85293
 Hallandale, FL 33009
 Phone: (954) 228-5671
 Email: josh@jfeyginesq.com

 Darren R. Newhart
 NEWHART LEGAL, P.A.
 P.O. Box 1351
 Loxahatchee, FL 33470
 Phone: (561) 331-1806
 Email: darren@newhartlegal.com

 Attorneys for Plaintiffs

 Jerome A. Pivnik, Esq.
 The Pivnik Law Firm
 7700 N. Kendall Dr., Ste. 703
 Miami, FL 33156
 Phone: 305-670-0095
 Email: PivnikLaw@aol.com

 Attorney for Defendant Miami Auto Max

 Kennaya Quesada
 3530 S. State Road 7
 Miramar, FL 33023

 Defendant



                                            /s/ Rachel B. Cash
                                            Rachel B. Cash, Esq. (FL. Bar No. 114052)




                                               7
 45855820 v1
